Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-5, 7-9, 12, 14-18, 20, 21 and 24-27 are allowed 
3.	Independent claims 1 and 20 claim a scanning circuit, a driver circuit, a touch display panel, a receiving switching circuit and a driving method are disclosed. The scanning circuit (10) includes a function switching circuit (100) and a plurality of shift register units (200) that are cascaded. Each of the plurality of shift register units (200) that are cascaded includes a control terminal (CTRL1) and a shift scanning output terminal (OUT1), and is configured to output a first output signal at the shift scanning output terminal (OUT1) in response to a control signal received by the control terminal (CTRL1); the function switching circuit (100) includes a mode switching input terminal (SW), a control signal output terminal (CTRL2) and a mode scanning output terminal (OUT2), and the control signal output terminal (CTRL2) and the mode scanning output terminal (OUT2) are respectively connected to the control terminals (CTRL1) and the shift scanning output terminals (OUT1) of the plurality of shift register units (200) that are cascaded. The function switching circuit (100) is configured to output the control signal to the control terminals (CTRL1) of the plurality of shift register units (200) that are cascaded at the control signal output terminal (CTRL2) or to output a second output signal to the shift scanning output terminals (OUT1) of the plurality of shift register units 
	The representative closest prior art is Murai et al., US Patent Application (20120013574), hereinafter “Murai” and Han et al., US Patent Application (20170336910), hereinafter “Han”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 11: “1. A scanning circuit, comprising a function switching circuit and a plurality of shift register units that are cascaded, wherein each of the plurality of shift register units that are cascaded comprises a control terminal and a shift scanning output terminal, and is configured to output a first output signal at the shift scanning output terminal in response to a control signal received by the control terminal; the function switching circuit comprises a mode switching input terminal, a control signal output terminal and a mode scanning output terminal, the control signal output terminal is connected to the control terminals of the plurality of shift register units that are cascaded, and the mode scanning output terminal is connected to the shift scanning output terminals of the plurality of shift register units that are cascaded; and the function switching circuit is configured to output the control signal to the control terminals of the plurality of shift register units that are cascaded at the control signal output terminal or to output a second output signal to the shift scanning output terminals of the plurality of shift register units that are cascaded at the mode scanning output terminal, in response to a mode switching input signal received by the mode switching input terminal”.
In regards to claims 1 and 20 the representative prior art is Murai and Han. Murai discloses a display device which includes: an optical sensor circuit provided in a display region, the optical sensor circuit including a light-receiving element and detecting intensity of light incident to the light-receiving element; and a pressure detection circuit which detects pressure applied to a display surface of a display panel on a basis of a change of the display surface in a panel thickness direction which change is caused by the pressure, with respect to a region in which the pressure is to be detected, both of the detection of the pressure by the pressure detection circuit and the detection of the intensity of the light by the optical sensor circuit being carried out within a period allocated to acquisition of detection data concerning the pressure in the display region.
Han discloses a sensor screen capable of recognizing a touch and a fingerprint. A touch screen includes an active area having a minor axis and a major axis intersecting each other, and a bezel area outside the active area. The touch screen includes a plurality of touch sensing electrode groups arranged in the minor axis direction, a plurality of touch driving electrode groups arranged in the major axis direction, a plurality of fingerprint and touch driving electrodes arranged in the major axis direction between the touch driving electrode groups, a plurality of fingerprint and touch sensing electrodes arranged adjacent to the outermost touch sensing electrode group from among the plurality of touch sensing electrode groups and a read-out IC arranged adjacent to the plurality of fingerprint and touch sensing electrodes..

the function switching circuit comprises a mode switching input terminal, a control signal output terminal and a mode scanning output terminal, the control signal output terminal is connected to the control terminals of the plurality of shift register units that are cascaded, and the mode scanning output terminal is connected to the shift scanning output terminals of the plurality of shift register units that are cascaded; and the function switching circuit is configured to output the control signal to the control terminals of the plurality of shift register units that are cascaded at the control signal output terminal or to output a second output signal to the shift scanning output terminals of the plurality of shift register units that are cascaded at the mode scanning output terminal” of the claimed invention.  Claims 2-5, 7-9, 12, 14-18, and 25-27 and 21 & 24 depend from claim 1 and 20 respectively and as such the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J MICHAUD/Examiner, Art Unit 2694